DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments to the claims, in the submission dated 2/9/21, are acknowledged and accepted.
Allowable Subject Matter
Claims 1, 4-11, 13-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  
Claim 1 is allowable over the prior art of record for at least the reason that even though the prior art discloses, an apparatus for generating a hologram based on human visual system modeling, comprising: a lens configured to focus light emitted from a three-dimensional (3D) object; a sensor configured to detect the light; and one or more processors that process computer executable program code embodied in non-transitory computer readable storage media, the computer executable program code comprising: object information obtaining program code that obtains object information of the 3D object based on information of the lens and a confusion circle size threshold value corresponding to information of the sensor; and hologram image generating program code that generates a hologram image for the 3D object based on the object information,  the prior art fails to teach or reasonably suggest, that the object information obtaining program code determines positions of a plurality of planes passing through the three-dimensional object based on the confusion circle size threshold value, 
Claims 4-10 are dependent on claim 1 and are allowable over the prior art of record for at least the same reasons as claim 1.
Claim 11 is allowable over the prior art of record for at least the reason that even though the prior art discloses a method for generating a hologram image corresponding to a three-dimensional object, comprising: focusing by a lens light emitted from the three-dimensional object; detecting the light by a sensor: determining a confusion circle size threshold value corresponding to information of a sensor detecting the light and information of a lens focusing the light; determining a position of a plurality of planes passing through the three-dimensional object based on the confusion circle size threshold value; obtaining object information of the three-dimensional object of each of the plurality of planes; and generating a hologram image of the three-dimensional object based on the object information,  the prior art fails to teach or reasonably suggest,  that determining the position of the plurality of planes comprises: determining a position of the first plane based on the position of the three-dimensional object; determining a first focal length of the lens corresponding to the position of the first plane; and determining a position of at least one second plane that is different from the first plane 
Claims 13-17 are dependent on claim 11 and are allowable over the prior art of record for at least the same reasons as claim 11.
Claim 18 is allowable over the prior art of record for at least the reason that even though the prior art discloses an apparatus for generating a hologram based on human visual system modeling, comprising: a lens configured to focus light emitted from a three-dimensional object: a sensor configured to detect the light; and one or more processors that process computer executable program code embodied in non-transitory computer readable storage media,  the prior art fails to teach or reasonably suggest,  that the computer executable program code comprises: object information obtaining program code that determines a confusion circle size threshold value corresponding to information of the sensor and information of the lens, that determines a position of the three-dimensional object closest to the lens as a position of a first plane, that determines a first focal length of the lens corresponding to the position of the first plane, that determines a position of at least one second plane that is different from the first plane based on the first focal length and the confusion circle size threshold value, and that obtains object information of the three-dimensional object of each of the first plane and the at least one second plane; and hologram image generating program code that generates a hologram image of the three-dimensional object based on the object information, in combination with the other limitations of claim 18.
Claims 19-20 are dependent on claim 18 and are allowable over the prior art of record for at least the same reasons as claim 18.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JADE R CHWASZ whose telephone number is (571)272-8199.  The examiner can normally be reached on 6:00 am to 3:30 pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

JRC
/JADE R CHWASZ/Primary Examiner, Art Unit 2872